Case 4:18-cv-00548-ALM-KPJ Document 25 Filed 03/27/20 Page 1 of 4 PageID #: 79



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 CHAPWOOD CAPITAL INVESTMENT        §
 MANAGEMENT, LLC and                §
 ED BUTOWSKY,                       §
                                    §
      Plaintiffs,                   §
                                    §
 v.                                 § Civil Action No. 4:18-cv-00548-ALM-KPJ
                                    §
 CHARLES SCHWAB & CO., INC.,        §
 WALTER W. BETTINGER, II, and KEVIN §
 LEWIS,                             §
                                    §
      Defendants.                   §


                      FOURTH UPDATED JOINT STATUS REPORT

       On October 30, 2018, the Court entered an Order and Report and Recommendation of

United States Magistrate Judge (“Order”) (Dkt. 15), dismissing without prejudice several

Defendants and referring the Plaintiffs Chapwood Capital Investment Management, LLC and Ed

Butowsky (collectively, “Plaintiffs”) and the remaining Defendants Charles Schwab & Co., Inc.,

Walter W. Bettinger, II, and Kevin Lewis, (collectively, “Defendants”), “to binding arbitration, as

agreed to by the parties.” The Court’s Order required the parties to submit a joint status report by

February 27, 2019. The parties submitted a Joint Status Report (Dkt. 16), upon which this Court

entered another Order (“Second Order”) (Dkt. 17) for the parties to submit an updated joint status

report by May 30, 2019, on which date the parties filed an Updated Status Report (Dkt. 19). On

June 6, 2019, the Court issued another Order (“Third Order”) (Dkt. 20) for the parties to submit

an updated joint status report by August 30, 2019, on which date the parties filed a Second Status

Report (Dkt. 21). On December 2, 2019, the Court entered an Order (“Fourth Order”) requiring

the parties to “provide an updated status report indicating the status of this matter by March 27,



                                                -1-
Case 4:18-cv-00548-ALM-KPJ Document 25 Filed 03/27/20 Page 2 of 4 PageID #: 80



2020, or within seven days of the completion of the agreed arbitration, whichever is sooner.” (Dkt.

24). Pursuant to that Fourth Order, the remaining parties state as follows:

             1. On August 27, 2019, Plaintiffs in this matter submitted a Demand for Arbitration

                with JAMS in Dallas, Texas, naming as Respondents each of the remaining

                Defendants in this matter. Plaintiffs copied counsel for Defendants via email on

                the submission.

             2. On November 5, 2019, Defendants filed their Response to Plaintiffs’ Demand for

                Arbitration with JAMS and served it on Plaintiffs

             3. On November 5, 2019, JAMS appointed three arbitrators.

             4. On December 9, 2019, JAMS sent a First Request for Missing Items to Plaintiffs

                advising that it is missing the “Pre-hearing retainer in the amount of $7,000.00,

                made payable to JAMS.”

             5. On January 13, 2020, JAMS sent a Second Request for Missing Items to Plaintiffs

                advising that it is missing the “Pre-hearing retainer in the amount of $7,000.00.”

             6. Following this request, Plaintiffs’ counsel Ty Clevenger communicated with JAMS

                in February and March 2020 informing JAMS of certain personal information

                relating to Mr. Butowsky causing the delay in payment. Mr. Butowsky has been in

                and out of the hospital for the past three months, and he is currently awaiting further

                treatment. Mr. Clevenger apprised Defendants’ counsel of these communications

                on March 25, 2020.

             7. No further action in this matter has occurred.




99607641.4                                       -2-
Case 4:18-cv-00548-ALM-KPJ Document 25 Filed 03/27/20 Page 3 of 4 PageID #: 81



 Dated: March 27, 2020                 Respectfully submitted,



                                         /s/ Brett C. Govett
                                           Brett C. Govett
                                           State Bar No. 08235900
                                           brett.govett@nortonrosefulbright.com
                                           Ellen Sessions
                                           State Bar No. 00796282
                                           ellen.sessions@nortonrosefulbright.com
                                           Kyle Schindler
                                           State Bar No. 24066033
 OF COUNSEL                                kyle.schindler@nortonrosefulbright.com
 NORTON ROSE FULBRIGHT US LLP          2200 Ross Avenue, Suite 3600
                                       Dallas, TX 75201-7932
                                       Telephone:      (214) 855-8000
                                       Facsimile:      (214) 855-8200

                                       Counsel for Defendants Charles Schwab &
                                       Co., Inc., Walter W. Bettinger, II, and Kevin
                                       Lewis




99607641.4                           -3-
Case 4:18-cv-00548-ALM-KPJ Document 25 Filed 03/27/20 Page 4 of 4 PageID #: 82



                                                 Respectfully submitted,



                                                   /s/ Ty Clevenger
                                                     Ty Clevenger
                                                     State Bar No. 24034380
                                                     tyclevenger@yahoo.com
                                                 P.O. Box 20753
                                                 Brooklyn, NY 11202
                                                 Telephone: (979) 985-5289
                                                 Facsimile: (979) 530-9523

                                                     Steven S. Biss
                                                     Virginia Bar No. 32972
                                                     stevenbiss@earthlink.net
                                                 300 West Main Street, Suite 102
                                                 Charlottesville, VA 22903
                                                 Telephone: (804) 501-8272
                                                 Facsimile: (202) 318-4098
                                                 (Application for Admission Pro Hac Vice
                                                 to be filed)

                                                 Counsel for Plaintiffs Chapwood Capital
                                                 Investment Management, LLC
                                                 and Ed Butowsky

                                 CERTIFICATE OF SERVICE

         This pleading, Joint Status Report, was served in compliance with Rule 5 of the Federal

Rules of Civil Procedure via the Court’s ECF system, on March 27, 2020:

             Ty Clevenger                            Steven S. Biss
             P.O. Box 20753                          300 West Main Street, Suite 102
             Brooklyn, NY 11202-0753                 Charlottesville, VA 22903
             Phone: (979) 985-5289                   Phone: (804) 501-8272
             Fax: (979) 530-9523                     Fax: (202) 318-4098
             Email: tyclevenger@yahoo.com            Email: stevenbiss@eartlink.net




                                                                  /s/ Brett Govett
                                                                    Brett Govett




99607641.4                                     -4-
